Singleton, Judge:
This claim was filed before the Attorney General of West Virginia on January 31, 1967, and the evidence on behalf of claimants and respondent heard by this Court on November 3, 1967.
The claimants appeared in person to present their claim and were not represented by counsel.
Claimants are the owners of a farm adjacent to West Virginia State Secondary Route 11, in Ravenswood District, Jackson County, West Virginia. On June 15, 1966, employees of the State Road Commission, during the course of cutting and removing trees from the right-of-way of the State of West Virginia, cut a large tree and negligently permitted it to fall upon claimants’ barn destroying approximately twelve feet of the barn’s roof and breaking rafters therein. Claimants further ask damages for the loss of fifty bales of hay which were stored in the barn and which rotted due to being exposed to rain as a result of the hole in the barn roof. The evidence offered by the claimants clearly established the foregoing facts, and no conflicting evidence was offered by the State Road Commission.
*24After consideration of the record and the evidence and exhibits offered on behalf of the claimants, the Court is of the opinion that the claimants have proven by a preponderance of the evidence a valid claim against the State Road Commission of West Virginia which in equity and good conscience should be paid; and the Court is of the further opinion and it is our judgment that the claimants, George C. Hendershott and Audra H. Hendershott, should recover, and we do hereby award the said claimants the sum of $350.79.